Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-15 are all the claims.
2.	Claims 1-8 and 10-13 are amended in the Response of 9/9/2022
3.	Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.
4.	Claims 1-13 are all the claims under examination.
5.	This Office Action contains new grounds for objection. The Office Action is final.

Withdrawal of Objection(s)
Specification
6.	The objection to the disclosure because of informalities is withdrawn. 
a) Applicants have amended the specification to correct the improper use of the term, e.g., Herceptin, Expi293F, TAXOL, Cytoxan, BIAcore Rituxan, Mylotarg etc. (and see [0004] for numerous others), which is a trade name or a mark used in commerce.
b) Applicants have amended the specification to delete the embedded hyperlink and/or other form of browser-executable code. 
c) Applicants have amended the specification at [0153] to delete the bracket starting with the text of the paragraph: “[All of the antibody….”
d) Applicants have amended the abstract of the disclosure to delete the term “novel” in defining the invention.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) Applicants have amended Claims 1 and 5 to clarify the ELISA assay method for measuring the affinity constant ranges and the avidity constant ranges.

b) Applicants have amended Claims 1 and 5 to clarify that the N-terminal of the first constant region of a heavy chain is to what the first antigen binding domain is linked.

c) Applicants have amended Claims 1-4, 7-8, and 10-11 to clarify that the N-terminal of the first constant region of heavy chain is to what the first antigen binding domain is linked and the N-terminal of the constant region of a light chain is to what the second antigen binding domain is linked.

d) Applicants have amended Claims 5-6, 9 and 12-13 to clarify that the N-terminal of the first constant region of heavy chain is to what the first antigen binding domain is linked and the N-terminal of the constant region of a light chain is to what the second antigen binding domain is linked.
e) Applicants have amended Claims 1-13 to clarify that the corresponding affinity range is relative to the first, second and third antigen binding domain, respectively.

f) The rejection of Claims 1-13 for reciting first and second antigen binding domains (Claim 1) or first, second and third antigen binding domains (Claim 5) is withdrawn in view of Applicants comments in the Response of 8/3/2022. 

g) Applicants have amended Claims 1 and 5 to replace “preferably” with “more specifically.”

h) Applicants have amended Claims 2-4 and 6 (and dependent claims 7-13) to recite “selected from a list consisting of”. 

i) Applicants have amended Claim 7 by replacing the duplicate “Seq ID No. 2” with “Seq ID No. 12.”

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
8.	The rejection of Claims 7-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants have amended Claims 7-8 and 10-13 to delete SEQ ID NOs: 1, 3 and 5.

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over Castoldi (PTO 892 form) in view of US 2016/0355600 A1 (Xencor, Inc. PTO 892) is withdrawn.
	That the instant claimed invention is unpredictable by virtue of the synergy required to obtain the endpoint of “more specific binding” and increased avidity along with the teaching in Castoldi that Tri-Mab structures are inherently unstable renders the claimed invention non-obvious over the prior art.

    PNG
    media_image1.png
    180
    344
    media_image1.png
    Greyscale


Objections Maintained
Claim Objections
10.	The objections to Claims 5-13 because of the informalities is maintained.
	Applicants allege in the Response of 8/3/2022 that they have addressed the objections. However, none of Claims 5-13 have been amended to correct the errors in the claim set of 9/9/2022.
a) The objection to Claims 5-13 for omitting a period immediately after the claim number, e.g., “5”, in the claim set of 9/9/2022 is maintained.
b) The objection to Claim 8 for reciting “An antibody of claim 2” whilst the other claims recite “The antibody of claim _” in the claim set of 9/9/2022 is maintained.
Appropriate correction is required.

Rejections Maintained

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants allege the invention is a platform technology which means that it is not limited to specific antibody or antibodies. The current invention is directed to a novel type of engineered bi- and tri-specific antibody which have antibody binding domains, which when individually placed on an antibody will have low affinity of 10-5~10-8 M, but high avidity of 10-9~10-12M when placed together on an antibody. Methods for screening the claimed bi-specific and tri-specific antibodies are described in the examples of the application. No undue experimentation is required, because the selection criteria is clearly defined (i.e., 10-5 ~10-8 M for affinity and 10-9 ~10-12M for avidity) and the screening assay (ELISA binding activity assay) 1s well defined and described in the examples.
	Response to Arguments
The claim scope encompasses a genus of GCT bi-specific or GCT tri-specific antibodies beyond those taught in the specification and which are defined only by functional criteria at least for the most generic claims. Because applicant seeks patent protection for all such antibodies, this genus must be adequately described. A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011).
	Scope of the claimed genus
	Applicants disclosure does not define the meaning of “more specifically binds to said target cell”, per se, however, the specification makes a general statement “The multivalency of the antibody fusion protein means that it can take advantage of multiple interactions in binding to an antigen, thus increasing the avidity of binding to the antigen, or to different antigens. Specificity indicates how many different types of antigen or epitope an antibody fusion protein is able to bind, i.e., monospecific, bispeciitc, trispecific, multispecific,” What those multiple interactions are in reference to and what their conference is on increased avidity is not explained.
	Here, all of the claims encompass antibodies with a range of affinities for each antigen binding domain that when combined yield an improved (synergistic) result in specific binding and avidity. It is not clear what variations to any given VH and/or VL domain, in which the variable domains, including the complementarity determining regions (CDRs) could be paired in the bi-specific or tri-specific construct and which to yield synergistic activity with any degree of predictability. The encompassed antibodies are allowed to vary for each given binding domain (even with the affinity range) therefore the genus encompassed by the claims is so large and substantial that Applicants are not even in possession of the full scope of first, second and third antigen binding domains that meet the affinity range constants much less which have been shown to yield an end product with the required affinity and avidity despite the use of a well- known technique for measuring those properties.
State of the Relevant Art
By the time the invention was made, it was also well-established in the art that the formation of an intact antigen-binding surface on an antibody required the association of the complete heavy and light chain variable regions, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Franssen, Frontiers in Bioscience, 13:1619-33 (2008) (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). While this overall architecture is shared among antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level, even when the same antigen is bound (Edwards et al., J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol. 30:223-247 (2006) (PTO-892), summarized in Abstract and Conclusion. Notably, the most generic claims are not even drawn to what structure the antigen binding domain is required to possess in order to meet the functional requirements of the invention as a whole.
	Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 
Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Lippow, for example, teaches that a single point mutation in the CDR of a parent antibody led to as much as an eightfold improvement in binding affinity in the resulting mutant (p. 1172, left col., lines 7-8 from end of first full paragraph and Table 1a) (Lippow et al., “Computational design of antibody-affinity improvement beyond in vivo maturation,” Nature Biotechnology, 25(10):1171-1176 (2007) (PTO-892).
Sulea teaches that individual point mutations gave an improvement of one order of magnitude in binding affinity, which in turn, generated a 6-fold enhancement of efficacy at the cellular level (Abstract) (Sulea et al., “Application of Assisted Design of Antibody and Protein Therapeutics (ADAPT) improves efficacy of a Clostridium difficile toxin A single-domain antibody," Scientific Reports, 8(260):1-11 (2018) (PTO-892). Hasegawa et al. reports that a single amino acid substitution in the variable region was sufficient to alter the efficiency of biosynthesis and the variant antibody acquired stronger binding affinity to its antigen than the parent (Hasegawa et al., “Single amino acid substitution in LC-CDR1 induces Russell body phenotype that attenuates cellular protein synthesis through elF2a phosphorylation and thereby downregulates IgG secretion despite operational secretory pathway traffic,” MABS, VOL. 9, NO. 5, pp. 854-873 (2017) (PTO-892)). Altshuler teaches that generally, “CDR mutations should not involve residues that can play structural functions (form parts of the domain ‘internal core’, internal salt bridges, hydrogen bonds, etc.).” “Usually these are conservative residues, and any substitution of these residues causes decrease[s] in affinity” (Altshuler et al., “Generation of Recombinant Antibodies and Means for Increasing Their Affinity,” Biochemistry (Moscow), 75(13):1584-1605 (2010) at p. 1600, col. 1, para. 2, lines 1-5 (PTO-892). Accordingly, a person of ordinary skill in the art would have recognized that it was highly unpredictable that any of the CDRs or FRs could be modified to create an unlimited change in amino acids for both the CDRs and FRs of the claimed antibodies, without increasing, eliminating, or in some way altering antigen binding.

	Summary of species disclosed in the specification
	The working examples for the specification are discussed in the previous Office Action. Applicants have shown synergistic activity for: GCT ABP336 PD-L1 x CD47; and GCT ABP366 HER2 x CD47, where each comprises paired VH/VL domains. Applicants have not shown that they are in possession of GCT antibodies directed to the universe of a “first target” and “a second target” co-localized on any target cell or the universe of a “third target” having just any effector function. Applicants have not shown the use of GCT antibodies targeting any other targets than proteins, whilst the most generic claims are not defined by the structure for any target antigen, e.g., protein, lipid, carbohydrate, etc.

Are the disclosed species representative of the claimed genus? 
It is asserted that the disclosed species are not representative of the claimed genus because the claims encompass an infinite number of first, second and third antigen binding domains defined only by their function. The genus of all possible antibodies encompassed by the claimed first, second and third antigen binding domains would be structurally distinct but unpredictable whether the structure/function correlation was met for “more specific binding” and increased avidity to a genus of known-and-yet to be discovered first, second and third antigens. Yet the specification does not identify which CDRs, which combination of fewer than all six CDRs, or which subset of residues in the combination of CDRs is essential for the recited function of more specific binding and increased avidity. Neither the specification nor the prior art provides guidance as to what antigen binding domains from the universe of those structures and still predictably arrive at an antibody with “more specific binding” and increased avidity being synergistic. The disclosed species therefore do not represent the claimed genus.

	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible antigen binding domain. It is unclear what structural features these antigen binding domains need to share in order to result in more specific binding affinity and avidity. Even in 2021, several years after the effective filing date of the claimed invention, antibody binding specificity and avidity are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is even maintained much less synergistic. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Because no structure of any first target, second target antigen or third target antigen are defined, this would not have translated into knowledge of the genus of antibodies that could possibly engage the universe of structures known-and -yet to be discovered. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus for reliably assigning different antibody structures based on sequence data for the universe of GCT bi- or tri-specific constructs having synergized affinity and avidity, and which supports the premise that the inventors DID NOT possessed the full scope of the claimed invention at the time of filing.
The rejection is maintained.

	 
New Grounds for Objection
Claim Objections
12.	Claims 1-13 are objected to because of the following informalities:
a)  Claims 1 and 5 should be amended to correct improper English to recite “more specifically binds”.
b) Claims 2-4 and 6 recite “selected from the list consisting of” which in accordance with Markush group language is improper under MPEP 2117. The claims should be amended to replace “the list” with the “the group.”
c) Claim 5 omits romanette (iii) for “a third antigen binding domain which binds a third target…”
d) Claim 8 recites a typographical error for the term “therein” and which should be replaced with “wherein.”
e) The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
A claim referred to as “13.” with no status identifier much less any claimed subject matter is interposed between pending Claim 15 and canceled Claim 15 of the claim set of 9/9/2022. The anomalous claim “13” is unclear in view of elected and examined Claim 13 that is currently amended.
  Appropriate correction is required.

Conclusion
13.	No claims are allowed.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643